The Attorney General is in receipt of your request for an Attorney General's opinion wherein you ask, in effect, the following question: Are those individuals employed to teach or counsel in Skills Centers or Inmate Training Centers operated by the State Department of Vocational and Technical Education entitled to the rights and benefits of 70 O.S. 6-103.1 [70-6-103.1] through 70 O.S. 6-103.15 [70-6-103.15] (1977), as amended, even though they teach or counsel only adults and not all of them hold valid certificates issued by and in accordance with the rules and regulations of the State Board of Education to perform the particular service for which they were employed? Your request for an opinion is the product of concerns apparently arising by reason of Att'y. Gen. Op. No. 79-179, which stated that employees of Regional Education Service Centers under 70 O.S. 1210.271 [70-1210.271] (1974), as amended, are teachers as defined by 70 O.S. 1-116 [70-1-116] (1973). Opinion No. 79-179 concluded such employees were entitled to the rights and benefits of 70 O.S. 6-103.1 [70-6-103.1] through 70 O.S. 6-103.15 [70-6-103.15] (1977), as amended. The Skills Centers and Inmate Training Centers operated by the State Department of Vocational and Technical Education are, however, materially different from Regional Educational Service Centers.  Regional Educational Service Centers exist for the purpose of screening, evaluation and prescriptive services "to insure that a student with a particular learning difficulty or exceptional capability which shall include any gifted child will receive proper screening, diagnosis and prescription to assist the student in overcoming said difficulty or exception or enriching said talents in order that he may reach his maximum potential; . . ." Regional Education Service Centers and their employees have no statutory mission relative to adult education, with the possible exception of providing parents of children with learning difficulties or exceptional capabilities such information as they might need to insure that their child receives appropriate educational services.  The Skill Centers and Inmate Training Centers operated by the State Department of Vocational and Technical Education are intended to be exclusively adult education programs. The provisions of 70 O.S. 6-103.1 [70-6-103.1] through 70 O.S. 6-103.15 [70-6-103.15] (1977) expressly exclude from the "dismissal, suspension and non-reemployment procedures" of the act all "adult education teachers." 70 O.S. 6-103.1 [70-6-103.1] (1977).  It is, therefore, the official opinion of the Attorney General that the provisions of 70 O.S. 6-103.1 [70-6-103.1] through 70 O.S. 6-103.15 [70-6-103.15] (1977), as amended, have no application to teachers or counselors in Skills Centers or Inmate Training Centers operated by the State Department of Vocational and Technical Education inasmuch as such programs are intended to be exclusively adult education programs and "adult education teachers" are expressly excluded from the "dismissal, suspension and non-reemployment procedures" of 70 O.S. 6-103.1 [70-6-103.1] through 70 O.S. 6-103.15 [70-6-103.15].  (JOHN F. PERCIVAL) (ksg)